OAKES, Circuit Judge
(dissenting):
I respectfully dissent from that part of Judge Newman’s opinion relating to the time when the cause of action under Section 301(a) of the Labor Management Relations Act of 1947, 29 U.S.C. § 185(a), accrued.
The court in Santos v. District Council, 547 F.2d 197 (2d Cir. 1977) (Santos I), did not, of course, reach this question. The court there merely decided, for the first time, that members of one union may, under some circumstances, sue another union for failure to comply with an arbitral decree, despite a provision in the AFL-CIO Constitution barring judicial enforcement. That holding was premised on the fact that the appellants were only seeking enforcement, rather than review, of the umpire’s award. In addition, the court relied on the statement in Hines v. Anchor Motor Freight, Inc., 424 U.S. 554, 571, 96 S.Ct. 1048, 1060, 47 L.Ed.2d 231 (1976), that “Congress has put its blessing on private dispute settlement arrangements . . . but it was anticipated, we are sure, that the contractual machinery would operate within some minimum levels of integrity.” See also Vaca v. Sipes, 386 U.S. 171, 185, 87 S.Ct. 903, 914, 17 L.Ed.2d 842 (1967). We pointed out that the employees’ “remedy for noncompliance within the terms of the AFL-CIO Constitution was frustrated by the alleged breach of duty by the Painters and the AFL-CIO,” 547 F.2d at 203, and, following Hines and Vaca, we refused “to allow . . . appellants’ own union to serve as a ‘ “shield” ’ protecting the initial alleged wrongdoer, the Carpenters’ District Council here, from ‘ “the natural consequences” ’ of its breach, id. Thus, before allowing this suit by individual employees against another union, we required not only that there be a technical breach of duty by their own union, but also that this breach be preventing effective nonjudicial resolution of the union jurisdictional dispute.
Following Santos I, both the court below and the majority here find that the cause of action accrued in 1972, though they arrive at this conclusion by somewhat different routes. My understanding of our earlier decision, however, leads me to conclude that the cause of action accrued much later, and that the statute of limitations is therefore no bar to this action.
The district court stated, quite properly I think, that “the cause of action would not accrue while the plaintiffs sought to gain compliance within the AFL-CIO framework” (p. 3). It went on to say that “[o]nly when they were aware that expectation of relief in that area was futile because of lack of good faith would the time begin to run.” Id. (emphasis added). But when the court decided the limitations issue later in its opinion, it discussed only the futility of future negotiations, leaving out any finding of bad faith on the part of the Painters. The court stated that, in view of the history of actions, or lack of them, since 1967, any hope that the award would be enforced had passed by September 1972, and plaintiffs “knew or should have known of this fact”
(p. 10).
Even if we focus exclusively on the question of when negotiations became futile, the court’s finding seems somewhat questionable. The record discloses that numerous efforts by the Painters to achieve compliance took place after the fall of 1972. A meeting of the Carpenters and Painters was held on March 20, 1973 at the Hotel Commodore, followed by another, on April 9, *9721973, and a third, in June 1973. A fourth meeting took place on November 8, 1973, after AFL-CIO official David Sullivan said “let’s give it one more chance and we will set up a meeting.” There was a letter dated November 13, 1973 from S. Frank Raftery, President of the International Brotherhood of Painters and Allied Trades, to President Meany of the AFL-CIO asking that the matter be remanded once again to a subcommittee of the Executive Council. Meany’s reply is described as stating his “understanding that the General Presidents have agreed to have the local representatives meet to continue the discussions for the purpose of reaching an agreement.” There was a tentative settlement in February of 1974 agreed upon by the District Councils of both the Carpenters and the Painters, and ratified by a clearcut majority of the hardwood finishers who belonged to the Painters. A new set of proposals was sent to the Painters District Council in July 1974, when the tentative settlement had fallen through. Meanwhile appellant Santos was writing to President Raftery on February 19, March 25, and June 18, 1974, and on February 4, 1975, each time receiving indications that action would be taken. In sum, much took place after 1972. Nevertheless, it may be that, as Judge Metzner found, further negotiations after 1972 were futile, because of the adamance of the Carpenters.
The more important question at this point is that of bad faith. This is true because the majority opinion creates a rule dating the accrual of the cause of action from the first breach of duty by the Painters. Accepting that rule for the moment, I do not think that Judge Metzner did find that there was bad faith on the part of the Painters by the fall of 1972. He made no finding at all as to when there was a breach of duty on the part of the Painters. Nor can we properly make such a finding here.
Moreover, the majority’s rule itself is highly questionable. The majority opinion not only dates accrual of the cause of action from the time of breach, it goes on to say that a breach by any level of the union hierarchy is sufficient to cause accrual even if other levels are actively involved in attempting to settle the matter. This rule is apparently premised on “the fundamental arbitration policy of prompt resolution of disputes.” Op. at 969. But this approach seems to me to ignore the fact that the parties voluntarily chose a nonjudicial method of enforcing the decision. This method is necessarily vague and perhaps relatively slow, but it deserves judicial support because it protects the parties from unnecessary litigation and prevents disgruntled employees from rushing into court whenever it appears that anybody at any level of the union hierarchy is acting halfheartedly, even if others are actively seeking a resolution. In my view the cause of action should not accrue until there has been a clear breach of duty by the union and it is apparent that future negotiations will be futile. Thus, if at any level of the hierarchy good faith pursuit of a settlement is taking place and has some chance of success, the cause of action should not accrue, because the breach of duty has not operated to prevent effective nonjudicial resolution.
The majority rule puts employees in the dilemma of having to seek peaceable resolution of a dispute within the union framework, as encouraged by general policies of arbitration agreement and the statute, but faced with a threat of dismissal of a cause of action if they wait too long. By focusing primarily on the time when a technical breach of duty took place, as opposed to when that breach of duty caused the ultimate harm — nonpeaceful resolution — the majority opinion will, I fear, do mischief to intra- and inter-union relationships.
As applied to these particular appellants, the majority’s rule seems to me unjust, as well as unwise, for they had every reason to believe prior to Santos I that any cause of action that did exist would not accrue until all union enforcement mechanisms were rendered useless by the misconduct of their own. representatives. The majority opinion states that “whatever suit they might have contemplated was one they should have expected to bring within one year of the date of the arbitral award, until Santos I refined *973the cause of action as one not accruing at least until breach of the union duty to seek enforcement by nonjudicial means.” But appellants clearly could not have “contemplated” a cause of action arising immediately after the award, because this was barred by the AFL-CIO Constitution. It seems to me in short that Santos I, as clearly summarized by Judge Metzner below, linked two concepts, one of futility and one of bad faith — requiring not only that there be a technical breach of duty by the employee’s own union, but also that this breach be preventing effective nonjudicial resolution of the dispute. And while Santos I did not specify the time of accrual of the cause of action it found to exist, it seems to me that the majority opinion “refines” the cause of action in an unfortunate way, by discounting the element of futility and looking only towards the breach of duty, and then, rather curiously, at such a breach on any one level of the union hierarchy.
I would remand for findings as to the time that the Painters were in bad faith and that pursuit of peaceful resolution became futile.